This is an appeal from the judgment of the court of common pleas, Tulsa county, rendered in an action wherein plaintiff in error was plaintiff below.
The plaintiff in error in due time served and filed its brief in full compliance with the rules of this court, but the defendants in error have wholly failed to file any brief, *Page 190 
pleading, or otherwise appear in this court on the merits of the cause, nor have they offered any excuse for their failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney, 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment rendered in the trial court be reversed, set aside, and held for naught and that judgment be rendered in favor of plaintiff in error, and we find, upon examination, the authorities cited by plaintiff in error reasonably support the contention of plaintiff, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment and enter judgment in favor of the plaintiff in error.